 AMERICAN FEDERATION OF TV AND RADIO ARTISTS641American Federationof Televisionand RadioArtists,AFL-CIOand William F. Buckley,Jr.,andM.Stanton Evans.Petition Under 5 U.S.C. §554(e)April 5, 1975ORDERDENYING PETITION FORRECONSIDERATIONBY CHAIRMAN MURPHY AND MEMBERS FANNING,JENKINS, AND PENELLOOn January 13, 1976, the National Labor Rela-tions Board issued its Decision and Order DismissingPetition for Declaratory Order t in the above-entitledproceeding in which it denied the Petitioners' peti-tion for a Declaratory Order on the ground that"there is no justiciable issue to be decided or uncer-tainty to be dispelled by the issuance of a declaratoryorder."On February 9, 1976, the.Petitioners filed a Peti-tion for Reconsideration and supporting memoran-dum, in which they submit, in substance, thatAFTRA's changein position from the requirementof "full fledged" membership to the requirement of"financialcore" membership, i.e., requiring only thepayment of periodic dues and initiationfees,did notrender moot the Petition for Declaratory Order; nordid it prevent theexistenceof a justiciableissue aris-ing from the relief requested, especially in view of thelanguage of the Board's Decision that AFTRA "can-not, under any circumstances, require `full fledgedmembership'or any other type of membership ...."(Emphasis supplied.) In addition, the Petitioners con-tend that the Board failed to rule upon the prayer'222 NLRB No. 34 (1976).asking the Board to declare that AFTRA may notinterfere with or object to the Petitioners' employ-ment as nonmembers and that AFTRA be directedto so notify the networks and broadcasting compa-nies signatory to the TV and Radio Codes, and thatthis unanswered prayer raises a justiciable issue. Ac-cordingly, the Petitioners seek basically the relief re-quested in its Petition for Declaratory Order, includ-ing the declaration that section 84 of the TV Codeand section 57 of the Radio Code are null and voidinsofar as they require membership "in good stand-in By letter dated February 13, 1976, counsel forAFTRA submitted that the Petition for Reconsidera-tion should be dismissed as untimely upon the as-sumption that the time frame is the same as in Board"C" cases 2 and that, if it is not so dismissed, theBoard upon any reconsideration should adopt Mem-ber Fanning's. position.The Board, having duly considered the matter, andparticularly the Petitioners' contention as to "finan-cial core membership" and "membership in goodstanding" in the light of the "membership" languagein the Board's Decision and Order herein and in thelight of the United States Supreme Court's decisioninN. L. R. B. v. General Motors Corporation,373 U.S.734 (1963), is of the opinion that the Petition for Re.-considerationmust be denied as it does not raisematters or issues not previously considered. Nor doesthe renewed membership contention based on theBoard's Decision and Order warrant reconsideration.It is hereby ordered that the Petition for Reconsid-eration herein be, and it hereby is, denied?2 See Sec. 102.48(d) of the Board's Rules and Regulations.Series 8, asamended.JMember Fanning denies the Petition for Reconsideration for the samereasons he denied the Petition for Declaratory Order.223 NLRB No. 90